DIES, Chief Justice,
dissenting.
With respect, I dissent. The majority opinion deals entirely with the failure of Caldwell’s proof to establish a compensable injury under the Texas Worker’s Compensation Act. But here we are dealing with an entirely different act which compensates Caldwell for “injuries received while in the line of duty.” Tex.Rev.Civ.Stat.Ann. art. 1269m, § 26 (Vernon 1963). We must take a statute as we find it and find its intent in the language of the statute and not elsewhere. Simmons v. Arnim, 110 Tex. 309, 220 S.W. 66, 70 (1920); Railroad Commission of Texas v. Miller, 434 S.W.2d 670 (Tex.1968). In determining the meaning of a statute, the dominant consideration is to ascertain the intention of the Legislature, and this is to be found in the language of the statute itself. Jones v. Del Anderson & Associates, 539 S.W.2d 348 (Tex.1976).
If the Legislature had wished to define injury in this statute as it did in the worker’s compensation act (which is what the majority holds), it certainly would have done so.
“It should first be noted that the term ‘injury’ as used in the Volunteer Firemen’s Benefit Law as a predicate to the recovery of benefits requires only a disablement resulting from services ‘in the line of duty’ and not an ‘accidental injury arising out of and in the course of employment’ (i. e., an industrial accident) as required in the Workmen’s Compensation Law (Matter of Sullivan v. Delphi Falls Fire Co., 29 A.D.2d 584, 285 N.Y.S.2d 682). The activities of the decedent were clearly within this narrow legislative definition of coverage . . . .”
Rigali v. Town of Colonie, Verdoy Fire Dist., 47 A.D.2d 507, 367 N.Y.S.2d 570, 572-3 (1975).
In Sullivan v. Delphi Falls Fire Co., 29 A.D.2d 584, 285 N.Y.S.2d 682 (1967), a heart attack of a fireman in a Memorial Day parade was held ‘in the line of duty.’ See also Lynch v. Tobriner, 237 F.Supp. 313, 316 (U.S.D.C.1965). “The word ‘injury’ is not limited to injuries caused by violence or physical force. It must be given a broader and more liberal meaning.” See also State ex rel. McManus v. Board of Trustees of Policemen’s Pension Fund, 138 Wis. 133, 119 N.W. 806, 807 (1909) (where a policeman caught pneumonia while on a trip to make an arrest). “Therefore there is nothing inherent in the word [injury] to limit the injuries to which this statute applies to those from physical or external violence.” See also Creighan v. Firemen’s Relief and Pension Fund Board of City of Pittsburgh, 397 Pa. 419, 155 A.2d 844 (1959), where a fireman contracted tuberculosis.
Tex.Rev.Civ.Stat.Ann. art. 10 (Vernon 1969) requires “The ordinary signification shall be applied to words . . . .” Caldwell’s heart attack occurred while he was on duty and thus to this writer clearly “in the line of duty.” I would affirm the judgment of the trial court.